TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00448-CR


Pedro Palomo Lucio, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-03-028, HONORABLE GARY L. STEEL, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was originally due December 8, 2003.  Appellant's appointed
counsel, Mr. Ivan M. Friedman, did not respond to an overdue notice.  On February 6, 2004, the
Court ordered counsel to tender a brief on appellant's behalf no later than March 8, 2004.  Counsel
did not file a brief as ordered.
The district court is ordered to conduct a hearing to determine whether counsel has
abandoned this appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make appropriate findings and
recommendations.  If present counsel is not prepared to prosecute this appeal in a timely fashion, the
court shall appoint substitute counsel who will effectively represent appellant on appeal.  A record
from this hearing, including copies of all findings and orders and a transcription of the court
reporter's notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no
later than April 9, 2004.  Rule 38.8(b)(3).
It is ordered March 18, 2004.

Before Justices Kidd, B. A. Smith and Pemberton
Do Not Publish